Name: Commission Regulation (EEC) No 2930/90 of 10 October 1990 on the date of public announcement of new agricultural conversion rates
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 279/76 Official Journal of the European Communities 11 . 10. 90 COMMISSION REGULATION (EEC) No 2930/90 of 10 October 1990 on the date of public announcement of new agricultural conversion rates THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 3155/85 of 11 November 1985 providing for the advance fixing of monetary compensatory amounts ('), as last amended by Regulation (EEC) No 3247/89 (2), and in particular the last subparagraph of Article 6 (3) thereof, Whereas monetary compensatory amounts fixed in advance are adjusted if a new agricultural conversion rate comes into effect that was publicly announced before the application for advanced fixing was lodged ; whereas the date of public announcement of the new agricultural conversion rates resulting from the automatic dismantling of the gaps newly created by the monetary realignment announced by press release on 6 October 1990 must be fixed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant management committees, HAS ADOPTED THIS REGULATION : Article 1 In the case of the monetary realignment of 6 October 1990 the date of public announcement referred to in Article 6 ( 1 ) of Regulation (EEC) No 3155/85 shall be 8 October 1990 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 October 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 310, 21 . 11 . 1985, p. 22. (2) OJ No L 314, 28 . 10 . 1989, p. 51 .